DETAILED ACTION
Claims 1-15 were filed with the amendment dated 04/01/2021.  Claims 9-15 were previously withdrawn from examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 -8) in the reply filed on 08/25/2020 is acknowledged. Applicant stated “with traverse” (see Response dated 08/25/2020 on pg. 5). However, no arguments were actually given. Response treated as without traverse (see non-final Rejection dated 01/06/2021).
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

Response to Amendment
Applicant’s amendments dated 04/01/2021 overcome the 35 USC 112b rejection, as well as the drawing objections.

Drawings
The drawings were received on 04/01/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 
 IN THE CLAIMS:

Claims 9-15 have been CANCELLED.
 
 

Reasons for Allowance
 Claims 1-8 are allowed.
The following is a statement of reasons allowance: the prior art fails to disclose or render obvious “a flange between the connection portion and the monitoring housing, and a fill adapter having an adapter housing disposed around the pressure monitoring device and an adapter shaft that engages the pressure monitoring device” in combination with the other limitations set forth in the independent claim.
The closest prior art of record are: U.S. Pat. Pub. No. 2014/0102562 and U.S. Pat Nos.: 4,159,744; 5,632,337; 6,530,396; 6,571,834; and 8,695,651. However, none of these references teach or disclose a fill adapter having an adapter housing disposed around the pressure monitoring device and an adapter shaft that engages the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JESSICA CAHILL/Primary Examiner, Art Unit 3753